Citation Nr: 0303731	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative arthritis of the right hip.

2.  Entitlement to an increased disability evaluation for 
status-post right medial meniscectomy with instability, 
currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
status-post right medial meniscectomy with instability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1982 to October 
1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for a 
low back disorder, denied an increased rating for status-post 
right medial meniscectomy with instability, and granted 
service connection for degenerative arthritis of the right 
hip.  A noncompensable disability evaluation was initially 
assigned for the veteran's degenerative arthritis of the 
right hip, but the disability evaluation was subsequently 
increased to 10 percent disabling.

The issues of an increased disability evaluation for status-
post right medial meniscectomy with instability and service 
connection for a low back disorder will be addressed by the 
Board in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's degenerative arthritis of the right hip is 
not productive of limitation of flexion of the thigh to 30 
degrees or limitation of abduction of the thigh with motion 
lost beyond 10 degrees.

3.  The veteran's degenerative arthritis of the right hip 
does not manifest involvement of 2 or more major joints or 2 
or more minor joint groups, as evidenced by x-ray, with 
occasional incapacitating exacerbations, but without 
limitation of motion.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for degenerative arthritis of the right hip 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5252, and 5253 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his degenerative arthritis of the 
right hip does not accurately reflect the severity of that 
disability.  Specifically, the veteran asserts that his 10 
percent disability evaluation should be increased because he 
experiences pain and loss of motion.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
granting an increased disability evaluation for his 
degenerative arthritis of the right hip, as well as provided 
a detailed explanation of why an increased disability 
evaluation was not granted.  In addition, the statement of 
the case and the supplemental statement of the case included 
the criteria for granting an increased rating, as well as 
other regulations pertaining to his claim.  Similarly, 
letters to the veteran, from the RO, notified the veteran as 
to what kind of information was needed from him, and what he 
could do to help his claim.  Likewise, August 2002 and 
November 2002 letters from the Board apprised the veteran of 
the need for a VA examination, of the report from the 
September 2002 VA examination, and that he could submit 
additional evidence regarding his claim.  The veteran was 
also provided a copy of the examination report.  See 
Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence VA would attempt to 
obtain).  Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, the veteran 
was afforded several VA examinations in connection with his 
request for an increased disability evaluation for his right 
hip disorder.  Further, the veteran was provided the 
opportunity to submit additional medical evidence with regard 
to his claim following the most recent VA examination.   The 
veteran and his representative have not informed the Board of 
any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  In addition, where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issue 
of an increased evaluation for degenerative arthritis of the 
right hip stems from an initial grant of service connection 
and the assignment of a 10 percent disability evaluation.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2001).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
addition, with any form of arthritis, painful motion is an 
important factor of a disability.  The intent of the Rating 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
misaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.

Historically, a February 2000 rating decision granted the 
veteran service connection for degenerative arthritis of the 
right hip, and assigned a noncompensable disability 
evaluation, effective June 1999.  The veteran filed a notice 
of disagreement in March 2000, the RO issued a statement of 
the case in April 2000, and the veteran perfected his appeal.  
Following the submission of additional medical evidence, 
including another VA examination, a May 2001 supplemental 
statement of the case increased the veteran's disability 
evaluation for his degenerative arthritis of the right hip to 
10 percent disabling.  As the 10 percent disability 
evaluation was less than the maximum percentage rating 
available under the applicable Diagnostic Code, the veteran's 
claim for an increased evaluation remained valid on appeal.  
See Fenderson, supra; AB v. Brown, 6 Vet. App. 35, 38 (1993).   
In April 2002, the Board requested an additional VA 
examination regarding the nature and extent of the veteran's 
degenerative arthritis of the right hip.  Following the 
development, the veteran's claim is again before the Board.

The pertinent medical evidence of record consists of private 
medical records and VA examination reports.  

A July 1999 VA examination report indicates that the veteran 
complained of pain over the right hip, which he described as 
a "constant grinding type of pain," which worsened after 
walking.  Examination was negative for tenderness of the 
right hip joint area.  There was no swelling or tenderness 
over the greater trochanter area, and there was no pain on 
motion.  Range of motion of the right hip was normal, with 
extension to 25 degrees, adduction to 25 degrees, internal 
rotation to 40 degrees, and flexion to 120 degrees.  There 
was some mild discomfort upon internal rotation.  X-rays of 
the right hip joint showed a minor sclerotic change 
suggestive of degenerative arthritis of the right hip joint.  
The diagnosis was degenerative arthritis of the right hip.

A February 2000 letter from M. E. Dyball, D.O. indicates that 
the veteran complained of right hip pain, in addition to 
right knee and leg pain.  The veteran related that he worked 
for a steel company, loading coils, which required him to be 
on his feet 12 hours a day.  Physical examination revealed 
full, painless range of motion of the right hip.  There was 
no pain on palpation over the lateral joint line.  X-rays of 
the right hip showed well-maintained joint without evidence 
of a bony abnormality.

A March 2000 letter from Dr. Dyball states that the veteran 
complained of periodic back pain with radiation into his 
right hip.  Physical examination showed normal reflexes and 
straight leg raising.  There was no evidence of muscle 
atrophy in the lower extremities.

The veteran was afforded a second VA examination in March 
2001.  According to the report, the veteran related how he 
injured his service-connected right knee and that he took 
Motrin for his right knee pain.  He complained of worsening 
knee, back, and hip pain, which he stated was a 5-6 on a 
scale of 0-10.  He also denied any injuries to the right hip, 
and stated that the pain increased with activity.  Physical 
examination was negative for tenderness to palpation.  There 
was no evidence of swelling.  There was pain upon motion, but 
it was characterized as normal.  Range of motion was flexion 
to 220 (sic) degrees, extension to 25 degrees, abduction to 
45 degrees, adduction to 25 degrees, internal rotation to 40 
degrees, and external rotation to 60 degrees.  Straight leg 
raising was positive, with pain in the lumbar area radiating 
to the right hip.  Right muscles had some tightness.  X-rays 
of the hips showed normal hip joints.  No diagnosis was 
given.

The veteran was most recently afforded a VA examination in 
September 2002.  The report indicates that the veteran 
complained of pain, weakness, stiffness, swelling, heat, easy 
fatigability, and a lack of endurance of the right hip.  The 
veteran described the pain as being between 4 and 8 on a 
scale of 0 to 10, on most days 7-8 out of 10, and stated that 
there was a constant ache.  The veteran pointed to the 
posterior iliac crest and buttock area as the location of the 
pain, with a "sharp, electric" radiation of the pain down 
his leg to the ball of his foot.  He also complained of 
difficulty walking on uneven ground and increased pain on 
turning or twisting.  He stated that he walked down stairs 
backwards, because when doing so frontward, his hip felt as 
though it would give out.  He related that the stiffness 
worsened upon extended sitting, that his wife told him his 
right hip was swollen, and that the right hip was 
intermittently hot, but not red.  He also related that his 
right hip pain prevented him from sleeping though the night, 
but that a pillow between his legs helped relieve his pain, 
and that during the day he took Celebrex twice a day, with 
some relief, and Vicodin once a day, without relief.  The 
veteran further stated he worked nine hours per day, seven 
days a week, and that he was fatigued and had a lack of 
endurance due to his right hip pain, as he could only sit for 
30 to 45 minutes and could not stand in one place.  He also 
related that prolonged walking for more than an hour and a 
half was difficult and that he had no difficulty with 
prolonged driving over 100 miles, although he did "squirm" 
in his seat.  He denied flare-ups, using crutches or canes, 
and surgery on his right hip.  He also denied symptoms of 
inflammatory arthritis, and reported that his right hip pain 
did not interfere with his activities of daily living or 
curtail his social activities beyond dancing and riding a 
bicycle.  

Physical examination showed active flexion to 20 degrees, 
with pain at 10 degrees; extension to 20 degrees, with pain 
at 15 degrees; adduction to 20 degrees, with pain at 10 
degrees; abduction to 30 degrees, with pain at 20 degrees; 
external rotation to 60 degrees without pain, and internal 
rotation to 20 degrees, with pain at 15 degrees.  Passive 
flexion was 125 degrees out of 125 degrees, extension to 30 
degrees out of 30 degrees, adduction to 25 degrees out of 25 
degrees, abduction to 45 degrees out of 45 degrees, external 
rotation to 60 degrees out of 60 degrees, and internal 
rotation to 40 degrees out of 40 degrees, all without pain.  
The examiner noted that the veteran's hip joint was painful 
on active motion only, and that the strength of the veteran's 
movement was 5 out of 5, without evidence of a lack of 
endurance upon repetitive use.  There was no evidence of 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding.  There was also no 
evidence of ankylosis.  The veteran's gait was steady and 
smooth, with good impulsion, toe off, and stride.  The 
quadriceps muscle was notably smaller on the right than the 
left, but there were no callosities, breakdown, or unusual 
shoe wear pattern indicative of an abnormal weight bearing.  
Standing posture showed a mild kyphoscoliosis of the 
thoracolumbar spine convex to the right and a pelvic tilt to 
the right.  A bone scan showed probable degenerative 
arthropathy of the bilateral shoulder and hip joints.  X-rays 
of the hips and pelvis showed that the joint spaces were 
within normal limits and that soft tissues were unremarkable.  
A bone length study was negative for a demonstrable leg 
length discrepancy.  The diagnoses were developmental 
kyphoscoliosis of the lumbar spine; degenerative disc disease 
of the thoracolumbar spine, secondary to the developmental 
kyphoscoliosis; postural and voluntarily-controlled pelvic 
tilt; minimal, age-related degenerative joint disease of the 
bilateral hips and shoulders, and mild to moderate 
degenerative joint disease of the medial compartment of the 
right knee.

As discussed earlier, the veteran's degenerative arthritis of 
the right hip is currently rated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, which 
states that degenerative arthritis, substantiated by x-ray 
findings, is to be evaluated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when x-ray evidence shows involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Ibid.  

As indicated earlier, the veteran's service-connected 
degenerative arthritis is limited to his right hip and he 
experiences some limitation of motion of the hip.  Thus, the 
rating criteria under Diagnostic Code 5003, for degenerative 
arthritis without limitation of motion are not for 
application.  However, as there are no rating criteria which 
address limitation of motion of the hip, the veteran's 
limitation of motion will be rated by analogy to Diagnostic 
Code 5252 and 5253, for limitation of motion of the thigh.  
Under Diagnostic Code 5252, a noncompensable disability 
evaluation is assigned for flexion of the thigh greater than 
45 degrees and a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  For the next 
higher 20 percent disability evaluation, there must be 
limitation of flexion to 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5252.

Pursuant to Diagnostic Code 5253, a noncompensable disability 
evaluation is warranted for limitation of rotation of the 
thigh, with ability to toe-out more than 15 degrees, and a 10 
percent disability evaluation is assigned for limitation of 
rotation, with an inability to toe-out in excess of 15 
degrees.  A 10 percent disability evaluation is also assigned 
where there is limitation of adduction such that one cannot 
cross their legs.  A 20 percent disability evaluation is 
warranted for limitation of abduction, where motion is lost 
beyond 10 degrees.  There is no higher disability evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5253.  38 C.F.R. 
§ 4.71a, Plate II, reflects that normal flexion of the hip is 
125 degrees and that normal abduction of the hip is 45 
degrees.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran experiences limitation of flexion to 30 degrees or 
less or limitation of abduction of the thigh such that he was 
unable to cross his legs.  In this regard, the Board notes 
that the medical evidence consistently indicated that the 
veteran had full or near full range of motion.  Flexion was 
reported to be 120 degrees and internal rotation was reported 
to be 40 degrees at the July 1999 VA examination.  Further, 
at the March 2001 VA examination, which the Board 
acknowledges likely contained a typographical error with 
regard to the reading of 220 degrees flexion, see 38 C.F.R. 
§ 4.71a,  Plate II (full range of motion of the hip is from 
zero (0) to 125 degrees), the VA examiner characterized the 
veteran's range of motion in all directions as normal.  And, 
while the Board also acknowledges that the veteran's active 
flexion was noted as being to 20 degrees at the September 
2002 VA examination, the Board notes that this finding was an 
isolated finding.  As pointed out earlier, the other VA 
examination reports and the veteran's private medical records 
consistently reported range of motions that were within 
normal limits.  Likewise, at the September 2002 VA 
examination, there was no evidence of swelling, instability, 
weakness, abnormal movement, heat, or redness, and strength 
was 5 out of 5 on repetitive use.  Similarly, the veteran did 
not complain of pain upon passive range of motion, which was 
found to be full.  It is also noteworthy that the veteran has 
not sought treatment for his right hip disorder since 2000.  
Thus, the Board finds that the veteran's degenerative 
arthritis of the right hip fits within the criteria for the 
currently assigned 10 percent disability evaluation. 

In reaching this decision, the Board also considered whether 
the veteran was entitled to a compensable disability 
evaluation under other applicable Diagnostic Codes, including 
Diagnostic Codes 5250 and 5254.  With regard to the criteria 
for ankylosis under Diagnostic Code 5250, there is no 
evidence  that the veteran has a complete bony fixation or 
ankylosis of the right hip.  Ankylosis is the "[s]tiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  Furthermore, under 
Diagnostic Code 5254, there is no evidence of flail joint of 
the right hip.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 
and 5254.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for 
degenerative arthritis of the right hip, the Board has also 
considered whether the veteran is entitled to a higher 
disability evaluation on the basis of functional loss due to 
pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran's right hip is symptomatic, and he reports 
experiencing pain upon motion, but he retained significant 
function.  There is also no objective evidence of decreased 
strength, fatigue, or instability.  Further, the current 10 
percent disability evaluation contemplates the veteran's 
complaints of pain on motion.  Therefore, there is no 
objective indication that his symptoms result in any 
additional functional limitation to a degree that would 
support a rating in excess of the current 10 percent 
disability rating.  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his degenerative 
arthritis of the right hip, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  The 
Board acknowledges that the veteran stated that his right hip 
had not interfered with his activities of daily living and 
did not indicate that he had missed any time from work due to 
his right hip.  Moreover, the veteran has not required 
surgical treatment of his right hip.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for degenerative arthritis of the right hip, 
on either a schedular or an extra-schedular basis.


ORDER

An initial disability evaluation in excess of 10 percent for 
degenerative arthritis of the right hip is denied.


REMAND

With respect to the issues of entitlement to an increased 
disability evaluation for status-post right medial 
meniscectomy with instability and entitlement to service 
connection for a low back disorder, to include as secondary 
to the veteran's right knee disorder, the RO, in March 2000, 
notified the veteran that an increased disability evaluation 
for his right knee disorder and service connection for a low 
back disorder were denied.  In the veteran's April 2000 VA 
Form 9 (Appeal to the Board of Veterans' Appeals), he 
disagreed with the RO's decision to deny an increased 
disability evaluation for his right knee disorder and to deny 
him service connection for his low back disorder, to include 
as secondary to his right knee disorder.  The Board notes 
that the RO failed to construe the veteran's statements in 
his VA Form 9 as timely notices of disagreement and a 
statement of the case was not issued to the veteran regarding 
these claims.  In the past, the Board has referred such 
matters back to the RO for appropriate action.  However, the 
U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that the proper action is to remand the issues back 
to the RO for appropriate action.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999) ("Thus, the next step was for 
the RO to issue [a statement of the case] on the denial of 
the [ ] claim, and the Board should have remanded that issue 
to the RO, not referred it there, for issuance of that 
[statement of the case].").

Therefore, in order to comply with the Court's holding in 
Manlincon and to give the appellant every consideration with 
regard to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

The RO should issue a statement of the 
case on the issues of entitlement to an 
increased disability evaluation for 
status-post right medial meniscectomy 
with instability and entitlement to 
service connection for a low back 
disorder, to include as secondary to his 
right knee disorder.  The veteran should 
be clearly advised of the need to file a 
timely substantive appeal within 60 days 
of issuance of the statement of the case 
or within the remainder of the one-year 
period from the date of the mailing of 
the notification of the rating decision 
denying the veteran's claims, if the 
veteran wishes to appeal those 
determinations.



The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

